Citation Nr: 1211437	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  05-23 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from March 1988 to August 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied a claim for service connection for PTSD.  The RO in Denver, Colorado, currently has jurisdiction of the claim.  

The Board previously referred a claim for service connection for a psychiatric disorder other than PTSD pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  That issue has still not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In light of the foregoing, however, and given the fact that the Court in Clemons specifically held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record, the issue has been recharacterized as reflected on the title page; the Board will proceed accordingly.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before it can adjudicate the issue on appeal.  

After the Board remanded this case in November 2009, the Veteran wrote in a December 2009 statement that he was first diagnosed with PTSD by T.B., LPC, to whom the Veteran was sent for evaluation by Intel.  The Veteran also indicated that T.B. had referred him to L.W., Ed.D, private practitioner, for psychotherapy.  At his VA examination in 2010, the Veteran stated he was still seeing L.W.  A July 2011 VA primary care outpatient note indicates that the Veteran continued to see L.W.  Although there is a 2009 letter from L.W., efforts should be made to obtain the Veteran's complete record of treatment from L.W., as well as from T.B.  

The Board sincerely appreciates the detailed report provided by the 2010 VA examiner.  However, he did comment that no records were in the file from the above private practitioners, so an addendum opinion will need to be obtained if additional records are received.  Also, the examiner noted that review of the VA treatment records showed Dr. C. had commented that the Veteran was unable to state what about his military duties was particularly  traumatic, as opposed to generally stressful.  However, it is not clear whether the examiner was aware that despite that statement, Dr. C. diagnosed the Veteran with anxiety NOS "with overlay PTSD."

Finally, in a December 2009 VA mental health medication management note, it was noted that the Veteran had just been terminated from his job at Intel due to stress-related disability.  In light of the foregoing, the Board finds that the records associated with the Veteran's Workers' Compensation claim should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Eastern Colorado Healthcare System, dated since August 2011.  

2.  Ask the Veteran to clarify from which state (Colorado or Oregon) he filed a claim for Workers' Compensation and make arrangements to obtain the records associated with his claim.  

3.  Make arrangements to obtain the Veteran's complete record of treatment from L.W., Ed.D, Licensed Psychologist practicing in Colorado Springs, Colorado.

4.  Make arrangements to obtain the Veteran's complete record of treatment from T.B. LPC, to whom he was sent for evaluation by Intel.  

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

6.  Then, return the Veteran's file to the examiner who conducted the 2010 examination (W.H.).  If that individual is no longer available, provide the Veteran's claims file to any other VA psychiatrist or psychologist.  After review of the additional medical records added to the file, as well as the December 2009 diagnosis of "anxiety NOS with overlay PTSD" by Dr. C., please provide an opinion as to whether the Veteran meets the diagnostic criteria for PTSD and, if so, based upon what stressors.  

7.  Finally, readjudicate the issue on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans

Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


